Citation Nr: 1433003	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-15 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a disability of the left upper extremity (hereinafter "LUE"), to include ulnar neuropathy and epicondylitis. 

2. Entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977, July 1999 to March 2000, and January 2007 to October 2007. 

These matters come before the Board of Veterans' Appeals (hereinafter "Board") on appeal from an October 2009 rating decision by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Muskogee, Oklahoma.  The matter was remanded in March 2012 and June 2013 for further development.  
 
The Veteran testified at a videoconference hearing before an Acting Veterans Law Judge (hereinafter "AVLJ") in June 2011.  A transcript of this proceeding is of record.  The Veteran was informed that the AVLJ is no longer employed by the Board and that he has the right to an additional Board hearing.  He has not expressed a desire for another hearing.  


FINDINGS OF FACT

1.  While neurologic findings were shown during the appeal period, the weight of the evidence is against a finding that such symptoms are attributable to service.  

2.  The Veteran's service-connected bilateral hearing loss disability is productive of level II hearing acuity in the right ear and level III hearing acuity in the left ear.



CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a disability of the left upper extremity, to include ulnar neuropathy and epicondylitis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for entitlement to a compensable rating for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a November 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was afforded VA examinations in October 2009, April 2012, and January 2014, which are fully adequate.  The examiners reviewed the claims file and fully addressed the rating criteria and relevant questions.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the AVLJ identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination. Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran testified at a Board hearing in June 2011.  He stated that he was involved in a motor vehicle accident in 2007 in which a Humvee slammed its door into his elbow.  He testified that he went to an Air Force medical facility at Bi-op where x-rays were done.  The examiners could not find anything wrong with it.  Nonetheless, the Veteran stated that it hurt the whole time he was in Iraq.  He later developed a golf ball sized lump under the elbow, for which he underwent surgery.  He also stated that he was in a car accident in 1990, but that it resulted in no permanent damage.  He was found fit for duty for subsequent periods of service.  He stated that he treated with Dr. M.H.G. in August 2007.  

Service treatment records (Reserves) reflect that in December 1990, the Veteran was in a motor vehicle accident.  There was swelling, bruising, and tenderness in the left upper extremity.  He was discharged from the hospital with a diagnosis of left biceps rupture.  (STRs dated 10/28/08 in VBMS, pgs. 8-18).  

Subsequent in-service examinations dated December 1992 and October 1997 yielded normal findings, with the exception of a scar on the left forearm (STRs dated 10/28/08 in VBMS, pgs. 65-69).

In August 2007, the Veteran reported left elbow pain.  He indicated that two months earlier he had had slammed his elbow into a vehicle door.  He stated that swelling went down with light duty, but then increased when he returned to regular duty.  He was diagnosed with mild olecranon bursitis.  X-rays dated September 2007 were normal.  (STRs dated 10/28/08 in VBMS, pgs. 37-48).       

In September 2007, the Veteran completed a Post Deployment Health Assessment (STRs dated 10/28/08 in VBMS, pgs. 116-119).  In it he reported swollen, stiff, or painful joints.  However, he denied numbness of tingling in the hands or feet, and muscle aches.  

Private treatment records from Dr. M.H.G. (dated November 2007 to December 2007) reflect reports of left elbow pain.  November 2007 x-rays were normal.

Outpatient treatment records dated May 2008 reflect that the Veteran sought treatment for persistent elbow pain.  He stated that he experienced soreness with too much activity, as well as a constant, dull ache.  In June 2008, he acknowledged that he had similar pain in both elbows.  The examiner noted that historically, the Veteran was a carpenter.  The Veteran reported the aforementioned in-service incident, and stated that the in-service incident was the worst pain that he had ever felt.  He also reported associated numbness and tingling involving the left hand over the fourth and fifth fingers much like hitting your funny bone.  Upon examination, Allen's test revealed both the radial and ulnar arteries at both hands and wrists were intact.  The Veteran demonstrated numbness over the fifth finger on the ulnar side of his ring finger of his left hand.  He had normal sensation over the remaining fingers of the left hand and all the fingers of the right hand.  He had tenderness over the lateral humeral epicondyle which was increased with resisted dorsiflexion of the wrist and supination of the forearm.  The left was worse than right.  He had a positive Tinel's over the ulnar nerve at the left ulnar groove and negative Tinel's over the ulnar groove on the right.  Review of the x-rays of his left elbow was unremarkable.  The examiner assessed the Veteran with (1) bilateral lateral humeral epicondylitis, and (2) ulnar nerve entrapment versus contusion left elbow.

Additional outpatient treatment records (Medical Treatment records dated 11/3/08 and 4/27/09 in VBMS) reflect that in September 2008, the Veteran reported for follow up treatment of his bilateral elbow pain and ulnar nerve entrapment.  He stated that his lateral elbow pain had resolved to both elbows but he still had persistent medial elbow pain and paresthesia to his fourth and fifth fingers of the left side.  On examination, the Veteran had no tenderness to either lateral epicondyles and no pain with resisted extension of the wrist.  The left elbow had a positive Tinel's at the medial elbow that caused a shocking pain all the way down to the tip of his fifth finger.  He had a negative Tinel's over the Guyon canal as well as the carpal tunnel.  He had a negative Phalen's.  He was assessed with (1) ulnar nerve entrapment, and (2) bilateral epicondylitis resolved.

In October 2008, the Veteran reported tingling in the left hand (4th and 5th fingers) of more than one year's duration.  Motor nerve conduction studies revealed electrophysiologic evidence of mild axonal nonlocalizable left ulnar neuropathy with decreased amplitude of ulnar sensory nerve action potential.  (Medical Treatment records dated 11/3/08 10/28/08 in VBMS)  

VA outpatient treatment records (dated 2/5/10 in VBMS) reflect that in September 2009, the Veteran reported a history bilateral lateral humeral epicondylitis.  He reported that following steroid injections the previous year, he had excellent relief until recently, when he was doing yard work which caused his bilateral tennis elbows to flare up.  A November 2009 treatment report reflects that the Veteran reported bilateral elbow pain since 2004 which became worse in the past few weeks while he was chopping wood.  He was assessed with bilateral elbow tendonitis/epicondylitis.  

The Veteran underwent a VA examination in January 2014 (Virtual VA).  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported left elbow pain that began when a Humvee drove by and the door slammed into his elbow.  He stated that the force was strong enough to knock him and his co-driver out the other side of the vehicle.  The Veteran believed that this occurred in February 2007.  He had elbow pain and developed left olecranon
bursitis with effusion and swelling of the bursa ("about the size of a golf ball").  He stated that he saw the medics in the field and was treated with ice, compression, and ibuprofen and the bursitis gradually cleared after 1-2 months and has never recurred.  He stated that once out of the field he was seen in the military clinic, had x-rays, but no further treatment.

The examiner noted that after the Veteran left service, he came to the VA and reported left elbow pain and neuropathy symptoms of numbness and tingling in the fingers (especially ring finger) of his left hand.  He was seen by Orthopedics and underwent an EMG which confirmed the clinical opinion of minor left ulnar neuropathy.  He failed conservative therapy and underwent left elbow surgery (in December 2008) with left ulnar nerve decompression and transposition.  He also developed bilateral elbow lateral epicondylitis but this responded to steroid injections, cleared up, and has not returned.  After his left elbow surgery his ulnar nerve symptoms and paresthesias resolved.  He did well for about 7-8 months after the surgery then says his symptoms worsened. 

The Veteran claimed residual pain in the left elbow.  He stated that this pain was different from the previous pain.  This pain was a chronic low level dull ache that was constant.  It became worse with use/overuse of the left arm. There was no swelling.  The pain was located posteriorly on the elbow and in the triangle just above/proximal to the olecranon process.  There were no flares and when pain worsened, it was because of use/overuse such as "after mowing, weed eating", lifting, etc.  When pain got really bad he would take two ibuprofen and got prompt relief back to baseline.  He denied any weakness in the left upper extremity or elbow function.  He denies any other elbow events or injuries when asked.

The examiner opined that it was less likely than not that the Veteran's left ulnar
neuropathy was related to his in-service injury.  He reasoned that while it would be a reasonable sequence of events that he could have injured his left ulnar nerve in an event such as the truck accident, the ulnar nerve damage is less likely as not to have occurred the way or time it was relayed to him.  He explained that such damage from this type of injury would have been present immediately or fairly soon after the accident.  Regardless of whether the injury occurred in February (when
the Veteran stated it happened) or August 2007 (first documented treatment of it), the fact that he did not report symptoms of neuropathy in September 2007 meant that it is less likely than not that the neuropathy was related to service.  Additionally, the Board notes that the injury did not occur in August 2007.  Although the Veteran reported it in August 2007, he reported that the injury occurred 2 months earlier.  

Finally, the examiner noted that the Veteran had no current signs or symptoms of ulnar neuropathy.  His examination was normal.  His complaints were all subjective with no objective findings.  His reporting of tenderness to my palpation in the posterior left elbow was all subjective without objective demonstration of any discomfort.  The Veteran readily admitted that his neuropathy symptoms (numbness and tingling) had completely resolved with his left elbow surgery thus indicating successful results from his surgery.  The examiner opined that the Veteran may have some residual surgical tenderness in this area but it was very minor at most.  He has a very minimal loss of flexion in his left elbow but this would not be clinically significant or debilitating.  The Veteran had bilateral lateral epicondylitis which is a tendonitis common in the general population and is typically related to vigorous physical activity such as that associated with the rigors of the military lifestyle.  This had completely resolved without residuals.  He denied any current signs or symptoms of lateral epicondylitis.  This condition is rather notorious for recurring with new injury or events.  There was no current indication of a chronic condition.

Analysis

The Board notes that in August 2007, the Veteran was treated for an in-service injury to his left upper extremity that occurred two months earlier.  September 2007 x-rays were normal, but he was diagnosed with mild olecranon bursitis.  Consequently, the Board concedes that the Veteran incurred an in-service injury.  The nature of the injury and the nature of the current disability (to the extent that there is one) is what is at issue.  

In a September 2007 Post Deployment Health Assessment, the Veteran reported swollen, stiff, or painful joints.  However, he denied numbness of tingling in the hands or feet, and muscle aches.  

The Veteran continued to report pain to his private physician (Dr. M.H.G.) in November 2007 and to the VA in May 2008.  In June 2008, he acknowledged that he had similar pain in both elbows.  In June 2008, he also reported (for the first time) numbness and tingling involving the left hand over the fourth and fifth fingers.  The examiner assessed the Veteran with (1) bilateral lateral humeral epicondylitis, and (2) ulnar nerve entrapment versus contusion left elbow.

In September 2008, the Veteran stated that the lateral elbow pain has resolved to both elbows but he still had persistent medial elbow pain and paresthesia to his fourth and fifth fingers of the left side.  He was assessed with (1) ulnar nerve entrapment, and (2) bilateral epicondylitis resolved.

Once again, in November 2009, the Veteran reported bilateral elbow pain since 2004, which had worsened over the past few weeks while he was chopping wood.  He was assessed with bilateral elbow tendonitis/epicondylitis.  

When the Veteran underwent a VA examination in January 2014, the examiner considered both the Veteran's orthopedic disability (bursitis/ epicondylitis/tendonitis) as well as his neuropathic disability (numbness and tingling).  With regard to neuropathy, the examiner noted that it was less likely than not that these symptoms were due to the in-service injury.  He explained that these symptoms would have occurred immediately after the injury or shortly thereafter.  He stated that regardless of whether the injury occurred in February 2007 or August 2007, he would have had symptoms in September 2007.  Instead, the Veteran explicitly denied such symptoms in a September 2007 Post Deployment Health Assessment.  Moreover, the Board notes that the Veteran's January 2014 examination yielded normal findings.  The examiner pointed out that the Veteran had no current signs or symptoms of ulnar neuropathy, and the Veteran admitted that his neuropathy symptoms (numbness and tingling) had completely resolved.  Consequently, it does not appear that the Veteran suffers from a current disability involving neuropathy.  

Likewise, with regard to any orthopedic disability, the examiner stated that the Veteran had bilateral lateral epicondylitis which is a tendonitis common in the general population and is typically related to vigorous physical activity.  The examiner stated that this had completely resolved without residuals, and that the Veteran denied any current signs or symptoms of lateral epicondylitis.  There is no current indication of a chronic condition.

The examiner noted that the Veteran had some subjective complaints of tenderness to palpation in the posterior left elbow.  However, there was no objective demonstration of any discomfort.  He stated that the Veteran may have some residual surgical tenderness in this area but it is very minor at most.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, there is no doubt that the Veteran has satisfied the second element of a service connection claim.  His in-service injury is shown in the service treatment records and is conceded by the Board.  

Here, the most recent VA examination indicated no current disability.  However, 
The Board notes that the element of "current disability" is met where a chronic disorder is established at any time during the appeal period, even if it later resolves.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Board will liberally construe the evidence as indicating current disability at some point during the appeal process.  Indeed, as detailed above, the records reflect findings of numbness and Positive Tinel's sign.

The crucial inquiry is whether the evidence supports a finding that the current disability is related to the injury documented in service (or to any other incident of service).  Here, the evidence does not support such a finding.  Indeed, although the Veteran sustained an injury during service, there was no evidence of ulnar neuropathy at that time.  The first complaint arose approximately one year after the injury.  The only competent medical opinion that addressed the issue of a nexus, unequivocally weighted against a finding of such nexus.  

The Veteran himself believes that his current left elbow symptoms are related to service.  He is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, left ulnar neuropathy falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a disability of the left upper extremity, to include ulnar neuropathy and epicondylitis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383 of this chapter.  Id.  

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI.  A 20 percent disability rating is warranted where hearing in the better ear is III, and hearing in the poorer ear is VII to XI; or where hearing in the better ear is IV, and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V, and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran underwent a VA examination in October 2009.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
35
55
60
65
LEFT
40
60
80
80

The pure tone average was 54 decibels in the right ear and 65 decibels in the left ear.  Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  Such examination findings translate to level I hearing in the right ear and level II hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

The Veteran underwent a VA examination in April 2012.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
15
40
45
LEFT
30
50
70
80

The pure tone average was 29 decibels in the right ear and 58 decibels in the left ear.  Speech recognition scores were 90 percent in the right ear and 86 percent in the left ear.  Such examination findings translate to level II hearing in the right ear and level III hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.
  
Analysis

The Veteran has been assigned a 0 percent rating.  This rating was based on the results of October 2009 and April 2012 VA examinations.  The examination report reflecting the greatest level of hearing loss contained findings that translated to level II hearing in the right ear and level III hearing in the left ear.  As noted above, applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating for bilateral hearing loss.  

The Board acknowledges the Veteran's contentions regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating.  Thus, there is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim should the severity of his hearing loss disability increase in the future.

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1); see also See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (noting that functional effects of hearing loss must be considered in an extraschedular determination).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's hearing loss symptoms squarely match the type and degree of the examples set forth under the criteria for the current 50 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

ORDER

Entitlement to service connection for a disability of the LUE, to include ulnar neuropathy and epicondylitis is denied.  

Entitlement to a compensable rating for bilateral hearing loss is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


